DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1, line 9, “a connecting direction” should be --the connecting direction--;

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4 are rejected under 35 U.S.C. 103 as being obvious over Ishibashi (10,116,093).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a 
Regarding claim 1, Ishibashi discloses a connector, comprising:
a cover (110, figure 4) including a cover housing (80, figure 2) and a cover connector (81, figure 6), the cover connector being integral with the cover housing (figure 4); and
a device-side connector (30, figure 1) including a receptacle (35, figure 5), the cover housing being fittable into the receptacle (figure 12), a mating connector (81, figure 6) configured to close an interlock circuit by being connected to the cover connector disposed inside the receptacle (figure 13);
the cover housing including a preceding guide projecting towards the mating connector in a connecting direction and having a guide rib on an outer surface 
thereof, the guide rib comprising a vertical rib (a FIGURE A below) extending in the connecting direction and a horizontal rib (the FIGURE A below) on an end of the vertical rib extending normal to the connecting direction configured to guide the cover connector into a proper posture to be connectable to the mating connector on an opening edge (36, figure 6) of the receptacle.

	It would have been obvious to one having the horizontal rib as shown in the FIGURE A below to protrude more longer in the connecting direction for the guide rib configured to guide the cover connector into a proper posture to be connectable to the mating connector by the horizontal rib sliding on the opening edge of the receptacle prior to connection of the cover connector and the mating connector (figure 11), since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) for better connection.

    PNG
    media_image1.png
    430
    498
    media_image1.png
    Greyscale

Regarding claim 2, figure 13 shows the cover housing includes a cover body configured to close an opening of the receptacle and a peripheral wall projecting from the cover body along an inner peripheral surface of the receptacle while closing the opening; and the preceding guide projects toward a side opposite to the cover body from a projecting end of the peripheral wall.
 	Regarding claim 3, figure 2 shows the cover housing is laterally long, and two of the preceding guides are provided on both end parts in a long axis direction on the projecting end of the peripheral wall.
 	Regarding claim 4, figure 2 shows one of the preceding guides is integral with the cover connector. 
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        thanh-tam.le@uspto.gov
01/14/22.